Citation Nr: 0913157	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel










INTRODUCTION

The Veteran had initial active duty for training from March 
1985 to July 1985, and served on active service from January 
1986 to October 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied service connection 
for PTSD.  In November 2006, the Board remanded this case.  


FINDING OF FACT

The Veteran's diagnosed PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In written correspondence and at his medical examinations, 
the Veteran contended that his unit was deployed to the 
Persian Gulf under the 18th Airborne Corps and attached to 
the 24th Infantry Division in August 1990, and that his 
primary duty was that of a medical specialist, providing 
medical care to wounded soldiers, mostly from the 24th 
Infantry Division.  His principal stressors involved seeing 
dead bodies to include while riding in a convoy down the 
"Highway of Death" (Highway 8) to Basra in late February 
1991.  He also reported that he had to treat the wounded, saw 
dead United States and enemy soldiers, and knew persons who 
were killed in a car fire.  

The evidentiary record shows that the Veteran was assigned to 
Company F, 724th Support Battalion (Co F, 724th Spt Bn) at Ft. 
Stewart, Georgia as an ambulance aide driver from January 
1989 to May 1994.  His primary Military Occupation Specialty 
(MOS) was 91A10, medical equipment repair (the service 
personnel records show 91A10 as medical specialist).  The 
records also showed that he was a student in Medical Corpsman 
school (91B20) at Ft. Sam Houston in 1988, but that he was 
dropped from the program in December 1988 and reassigned to 
the Co F, 724th Spt Bn in January 1989.  The personnel 
records showed that he served in Saudi Arabia from August 8, 
1990 to March 27, 1991, but does not indicate his unit of 
assignment or show any change in his MOS or duty assignment 
from that of an ambulance aide driver.  That being noted, the 
Board has been unable to verify that the Veteran was not 
attached to that unit when he was deployed to the Persian 
Gulf and it would appear that he remained part of that unit.  
Thus, the Board considers that the Veteran was attached to 
the Co F, 724th Spt Bn while in Saudi Arabia.  

The Veteran has submitted lay evidence in support of his 
claim.  Lay statements from family members describe the 
Veteran's changed behavior after his separation from service.  
They describe disturbed, tearful, and angry behavior as well 
as a lack of interest in activities.  They are competent to 
describe what they have observed.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, they are not competent to diagnose 
PTSD or state the etiology of any medically diagnosed PTSD.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In addition, the Veteran provided a statement from another 
soldier, W.M.W., who was reportedly in the convoy down the 
"Highway of Death" in another unit traveling with the 
Veteran's unit.  Therefore, his statements, alone, would not 
be sufficient to confirm the Veteran's stressors, 
particularly since the Veteran's official service records 
showed that he was only in Saudi Arabia.

With regard to the medical evidence, there are multiple 
diagnoses of PTSD made by both private and VA examiners which 
are based on the Veteran's stressors, as indicated above.  
Specifically, a PTSD diagnosis was made by G.I., PhD.; in VA 
outpatient records dated from May to August 2003; by J.L., 
M.D.; in a December 2003 VA examination report; and in a 
March 2004 VA examination report.  

Therefore, VA and private medical evidence dated after the 
Veteran was discharged from service satisfies the first and 
second elements of a PTSD claim under the criteria of 38 
C.F.R. § 3.304(f), because it shows that the Veteran has been 
diagnosed on multiple occasions as having PTSD as a result of 
inservice stressful incidents.  Having submitted a diagnosis 
of PTSD and medical evidence linking PTSD to claimed in-
service stressors, the Board must now determine whether the 
record contains credible supporting evidence that any of the 
claimed in-service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99.  The General Counsel also 
indicated that the determination of whether a veteran engaged 
in combat with the enemy necessarily must be made on a case-
by-case basis, and that absence from a veteran's service 
records of any ordinary indicators of combat service may, in 
appropriate cases, support a reasonable inference that the 
veteran did not engage in combat; such absence may properly 
be considered "negative evidence" even though it does not 
affirmatively show that the veteran did not engage in combat.  
Id.


In light of the foregoing, the Board remanded this case for 
additional development with regard to stressor verification.  
Specifically, the Board requested the following action.  

The RO should take appropriate steps to contact the 
Department of the Army or any other appropriate agency 
to obtain a unit history report for Co F, 724th Support 
Battalion from August 1990 April 1, 1991, and to 
determine its area of operations in Southwest Asia 
during that time.  Of particular interest are any 
records showing that Company F was involved in providing 
medical treatment to wounded/injured soldiers or 
involved in troop movement down the "Highway of Death" 
to Basra in late February 1991.  All attempts to obtain 
the foregoing documents should be fully outlined 
according to applicable procedures, and any negative 
response to the request(s) for records should be 
committed to writing and made a part of the record.

Thereafter, the RO contacted the U.S. Army and Joint Services 
Records Research Center (JSRRC)) who furnished the following 
information.  

We received a 1990-1991 unit history submitted by the 
24th Infantry Battalion (24th ID), the higher 
headquarters of the 724th Support Battalion (724th Spt 
Bn).  The history documents that on February 25, 1991, 
the 724th Spt Bn would follow the 224th Forward Support 
Battalion (224th FB) along the Combat Trail Yankee with 
the primary mission of establish DSA #2, the first 
Division logistics support area in the attack zone.  The 
724th Spt Bn established DSA #2 in the AO Vanguard.  Due 
to the speed of the attack, DSA #2 was only operational 
for about 12 hours, long enough to serve as the 
Divisions primary logistics base to support the attack 
into the Euphrates.  The Division and its units 
encountered heavy enemy fire.  However, the  history 
does not document that Company F (Co F), 724th Spt Bn 
provided medical treatment to soldiers or their 
involvement in troop movements along the Highway of 
Death.  

The Veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  The stressor of 
providing medical treatment to soldiers and participating in 
troop movements along the Highway of Death has not been 
verified.  However, the JSRRC indicated that the Veteran's 
unit was in the combat zone and received enemy fire and 
attack.  As such, it is reasonable to find that the Veteran 
was in an area where there were dead and wounded soldiers.  
This is also consistent with his MOS.  Thus, there was 
sufficient verification of that stressor.  As noted, the PTSD 
diagnoses were based, at least in part, on the stressors of 
seeing and being exposed to dead and wounded while in Saudi 
Arabia and being under enemy attack.  

Based on the report by JSRRC, there is corroborating evidence 
that the Veteran's unit was subjected to enemy fire and 
attack and that he was in an environment where there would 
have been dead and wounded.  See 38 U.S.C.A. § 1154(a).  The 
Board notes that corroboration of every detail of a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  The Court has held that the fact that a Veteran 
was stationed with a unit that sustained attacks strongly 
suggests that the Veteran was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

In addition, the Veteran has submitted additional evidence 
regarding his military unit and pictures which tend to 
support his alleged stressors of being in an enemy area and 
seeing dead bodies.  

Thus, the alleged stressors of being in the area of enemy 
fire, being subjected to incoming fire, and seeing dead and 
wounded, are corroborated by credible supporting evidence.  
As previously noted, there are multiple diagnoses of PTSD in 
the record.  

Since the Board has found, at least in part, that some of the 
stressful events occurred, the diagnoses of PTSD were based 
on a verified stressor.  

Accordingly, service connection for PTSD is warranted.




ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


